DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/30/2021 amended claims 1, 9-10, 20-21, cancelled claims 3-8 and 15-19 (claim 32 is cancelled via examiner’s amendment as discussed below).  Applicants’ claim amendments overcome the claim objections from the office action mailed 10/8/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejections over Visger and Visger in view of Covitch from the office action mailed 10/8/2021 are withdrawn.  Also, applicants fled a terminal disclaimer to obviate the double patenting rejection from the office action mailed 10/8/2021; therefore this rejection is withdrawn.  For the reasons stated below, claims 1-2, 9-14, 20-31 and 33-34 are allowed.  
    

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 as follows: 
------- before “an ethylene-α-olefin copolymer” -------- in line 3 
ADD the phrase:
------- “0.1 wt % to 1 wt % of” -------
AND
------- before “a poly(meth)acrylate polymer” -------- in line 8
ADD the phrase:
------- “0.25 wt % to 15 wt % of” -------


Please CANCEL claim 32.  



Spoke with Eryn Fuhrer on 1/31/2022 and she agreed to the amendments discussed above.  




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  

Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of flow rate than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-2, 9-14, 20-31 and 33-34 are allowed.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771